                CaseCase
                     3:18-cv-01094-WWE
                         19-576, DocumentDocument
                                          69, 07/15/2019,
                                                    47 Filed
                                                          2608998,
                                                             07/15/19
                                                                   Page1
                                                                      Page
                                                                         of 11 of 1



                                                                                                D. Conn.
                                                                                              18-cv-1094
                                                                                               Eginton, J.


                               United States Court of Appeals
                                                    FOR THE
                                             SECOND CIRCUIT
                                             _________________

                     At a stated term of the United States Court of Appeals for the Second
       Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square,
       in the City of New York, on the 15th day of July, two thousand nineteen.

       Present:
                      Denny Chin,
                      Richard J. Sullivan,
                      Joseph F. Bianco,
                            Circuit Judges.

       National Association for the Advancement of Colored People,
       et al.,

                                     Plaintiffs-Appellees,

                      v.                                                       19-576

       Denise Merrill, Secretary of State,
       Dannel P. Malloy, Governor,

                                     Defendants-Appellants.


       Appellants move for a stay of the district court proceedings pending appeal. Upon due
       consideration, it is hereby ORDERED that the motion for a stay is GRANTED. See Fed. R. App.
       P. 8(a)(2). It is further ORDERED that the appeal be expedited. See Fed. R. App. P. 2.

                                                    FOR THE COURT:
                                                    Catherine O’Hagan Wolfe, Clerk of Court




CERTIFIED COPY ISSUED ON JULY 15, 2019
